260 U.S. 326
43 S.Ct. 129
67 L.Ed. 287
UNITED STATESv.NORTHEASTERN CONST. CO.1
No. 122.
Supreme Court of the United States
December 4, 1922

The Attorney General, for the United States.
Mr. Justice McKENNA delivered the opinion of the Court.


1
Judgment in this case was rendered at the same time as that in Mason & Hanger Co. v. United States, 260 U. S. 323, 43 Sup. Ct. 128, 67 L. Ed. ——, just decided.


2
The amounts only are different. In that case it was $2,500—in this case it is $150. In both, the amounts represented premiums on bonds and depend upon the same considerations. On the authority of the Mason & Hanger Co. Case the judgment of the Court of Claims in this case is


3
Affirmed.



1
 Judgment affirmed on rehearing, 261 U. S. 610, 43 Sup. Ct. 518, 67 L. Ed. ——.